MURNAGHAN, Circuit Judge, and MOTZ, District Judge.
We agree with almost all that Judge Smalkin has written in his thorough and scholarly opinion. We believe, however, that a less categorical, more flexible, approach should be taken to the question of testimonial legislative immunity in shaping the scope of discovery.
Legislative redistricting is a sui generis process. While it is an exercise of legislative power, it is not a routine exercise of that power. The enactment of statutes ordinarily involves the implementation of public policy by a duly constituted legislative body. Redistricting involves the establishment of the electoral structure by which the legislative body becomes duly constituted. Inevitably, it directly involves the self-interest of the legislators themselves.
The doctrine of legislative immunity (both in its substantive and testimonial aspects) 22 itself embodies fundamental public policy. It insulates legislators from liability for their official acts and shields them from judicial scrutiny into their deliberative processes. The doctrine is a bulwark in upholding the separation of powers. It does not, however, necessarily prohibit judicial inquiry into legislative motive where the challenged legislative action is alleged to have violated an overriding, free-standing public policy. The Supreme Court has recognized that “[i]n some extraordinary instances the members [of a legislative body] might be called to the stand at trial to testify concerning the purpose of the official action, although even then such testimony frequently will be barred by privilege.” Village of Arlington Heights v. Metropolitan Housing Dev. Corp., 429 U.S. 252, 268, 97 S.Ct. 555, 565, 50 L.Ed.2d 450 (1977); see also South Carolina Educ. Ass’n v. Campbell, 883 F.2d 1251, 1259 (4th Cir.1989), cert. denied, 493 U.S. 1077, 110 S.Ct. 1129, 107 L.Ed.2d 1035 (1990) (recognizing that judicial inquiry into legislative motive is appropriate where “the very nature of the constitutional question requires an inquiry into legislative purpose,” quoting from United States v. O’Brien, 391 U.S. 367, 383 n. 30, 88 S.Ct. 1673, 1682 n. 30, 20 L.Ed.2d 672 (1968), but not specifically holding that the inquiry may be made through legislators’ testimony).
The unique nature of legislative redistricting and the fact that testimonial legislative immunity is not an absolute leads us to conclude that we should permit the three members of the Governor’s Redistricting *305Advisory Committee who are private citizens to be deposed concerning the Committee’s deliberations. However theoretically pure extension of the legislative immunity doctrine to them under a functional analysis test may be, as a practical matter inquiry through them into the factors which were taken into account by the Committee in formulating its redistricting plan would provide a means for learning pertinent information without directly impacting upon legislative sovereignty.23 Likewise, we believe that ruling on the issue of whether Thomas V. “Mike” Miller, Jr., and R. Clayton Mitchell, Jr., can be deposed in their capacity as members of the Redistricting Advisory Committee should be deferred until a more complete factual record has been developed (by the depositions of the private citizen members of the Committee and otherwise). We too, however, would flatly prohibit their depositions from being taken as to any action which they took after the redistricting legislation reached the floor of the General Assembly as President of the Senate and Speaker of the House, respectively (unless they ultimately are listed by the Defendants as trial witnesses) because of the direct intrusion of such discovery into the legislative process.
A legitimate argument can perhaps be made that considerations of federalism and the separation of powers should have persuaded the Supreme Court and the Congress never to confer jurisdiction upon the federal courts to review state legislative redistricting plans in the first place. However, that jurisdiction has been created, and we should not de facto abdicate our responsibility to exercise it. The promise having been made, we must provide an opportunity for its fulfillment. We should not simply rely upon bright line tests which have been developed in other contexts to bar virtually all discovery of relevant facts. Rather, we must accept the task, however distasteful and arduous it may be, of closely monitoring the discovery process and be prepared to revisit the testimonial issues now presented if, after having conducted limited preliminary discovery, plaintiffs are able factually to draw into serious question the legality of the redistricting under federal law.

. It is not necessary to explore the scope of legislative immunity under the provisions of the Maryland Constitution, Article III, Section 18 and the Declaration of Rights, Article 10. That can be left for another day since the common law casts its net on the scope of legislative immunity at least as widely as does the Maryland Constitution.


. We might also note that we deem it extremely unlikely that in the future private citizens would refuse to serve on a prestigious gubernatorial committee because of a concern that they might subsequently be deposed in connection with actions taken by the committee.